EXAMINERS’ COMMENTS AND STATEMENTS OF REASONS 
FOR ALLOWANCE
This Notice of Allowability addresses U.S. Application No. 16/398,313, which is a reissue application of U.S. Application No. 08/447,908 (hereinafter the “908 Application"), entitled SIGNAL PROCESSING APPARATUS AND METHOD, which issued as U.S. Patent No. 7,783,252 (hereinafter the “252 Patent") on August 24, 2010.
Claims 4, 6, 7, 15, 17, 24, 25, 33, 35, 42, 43, 47, 49, 53-63, 65-75 and 77-103 are pending and examined and allowed herein.

I.	REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's amendment filed on January 29, 2021 (hereinafter the “2021 Amendment”) has been entered.
 
II.	STATUS OF APPLICATION
In the 2021 Amendment, claims 1-3, 5, 8-14, 16, 18-23, 26-32, 34, 36-41, 44-46, 48 and 50-52 were cancelled, claims 4, 6, 7, 15, 17, 24, 25, 33, 35, 42, 43, 47 and 49 were amended and new claims 53-63, 65-75 and 77-103 were added.  Furthermore, in the 2021 Amendment, the abstract and title were amended.  


III.	PRIORITY
Examiners acknowledge that the present application is a reissue of the 908 Application, now the 252 Patent.  Examiners further acknowledge that the 908 Application is a continuation of U.S. Patent Application No. 08/113,329, filed August 30,1993, now U.S. Patent No. 7,856,650, which is a continuation of U.S. Patent Application No. 08/056,501, filed May 3,1993, now U.S. Patent No. 5,335,277, which is a continuation of U.S. Patent Application No. of 07/849,226, filed March 10,1992, now U.S. Patent No. 5,233,654, which is a continuation of U.S. Patent Application No. 07/588,126, filed September 25,1990, now U.S. Patent No. 5,109,414 which is a continuation of U.S. Patent Application No. 07/096,096, filed September 11, 1987 (hereinafter the “096 Application”), now U.S. Patent 4,965,825 which is a continuation-in-part of U.S. Patent Application No. 06/829,531, filed February 14, 1986, now U.S. Patent No. 4,704,725, which is a continuation of U.S. Patent Application No. 06/317,510, filed November 3, 1981, now U.S. Patent No. 4,694,490 (hereinafter the “490 Patent”).
However, following a review of the prosecution history of the 908 Application, the scope of the claims pending and examined herein in view of the disclosure history among the noted applications and patents, the proceedings by the PTAB in IPR2014-01528 and statements by the Applicant, Examiners do not find that the pending and examined claims are entitled to priority back to the earliest filed application on 

IV.	CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Thus, because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).
	Specific interpretations herein:
operating system
As noted in the specification of the 252 Patent:
So-called "operating systems" are well known in the art and generally comprise the most basic form of processor control instructions. In order to control fundamental aspects of the processing of any given data file, such as a DATA_OF.ITS or DATA_OF.URS file, under control of any given computer program, such as a PROGRAM.EXE program, a computer is usually preprogrammed with an operating system that controls such fundamental aspects as, for example, so-called "input/output" functions. One such system that is commonly known as "PC-DOS" or "MS-DOS" is an operating system of the IBM personal computer, commonly known as the "IBM PC." (PC-DOS or MS-DOS is described in Disk Operating System of the IBM Personal Computer Language Series.) [252 Patent col. 265, lines 21-35]

Thus, using the specification of the 252 Patent as a guide and a reasonable source of interpretation, Examiners will interpret operating system as a basic form of processor control functions, not the overlying or object programs thereon.  Furthermore, the only specific examples of operating systems as disclosed in the 252 Patent are those for IBM PCs, such as MS-DOS or PC-DOS, and that for Apple II, such as the Apple II operating system.

V.	ALLOWED CLAIMS AND REASONS THEREFOR
Claims 4, 6, 7, 15, 17, 24, 25, 33, 35, 42, 43, 47, 49, 53-63, 65-75 and 77-103 are pending and examined and allowed herein.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4, 6, 7, 15, 17, 24, 25, 42, 43, 47, 49, 53-63, 65-75 and 84-100 the prior art of record herein does not show or teach the electronic digital information transmission including the digital control signal designating a designated version of programmable device/computer in the form of a message stream with the operating system instructions therein encrypted in the manner as recited in the claims and in combination with the other features of the claims.
Regarding claims 33, 35 and 77-83, the prior art of record herein does not show or teach the electronic digital information transmission including the digital control signal designating a designated version of programmable device over a network that encompasses the continental United States in the manner as recited in the claims and in combination with the other features of the claims.
Regarding claims 101-103, the prior art of record herein does not show or teach the electronic digital information transmission including operating system instructions and a digital control signal which designates a designated apparatus versions of programmable device in the form of a message stream in the manner as recited in the claims and in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

VI.	CONCLUSION
Claims 4, 6, 7, 15, 17, 24, 25, 33, 35, 42, 43, 47, 49, 53-63, 65-75 and 77-103 are allowed herein.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992